Conclusions of the UN Conference on Racism ('Durban II' - Geneva) (debate)
The next item is the Council and the Commission statements on the conclusions of the United Nations Conference on Racism (Durban II - Geneva).
President-in-Office of the Council. - Madam President, I would like to begin by thanking you for this opportunity to take stock of the Durban Review Conference, which I know has been followed closely by many Members here today.
The preparatory process leading to the conference was particularly complex, with a significant number of countries having serious misgivings about the process in the light of what happened in 2001. Because of their concerns that the conference would be used as a platform for expressions of hatred and intolerance in its most extreme form, several Member States, including my own, decided to withdraw from the conference. These concerns were confirmed by the intervention of one member of the UN at the very beginning of the conference. Not only did we find this totally unacceptable, but it was directly contrary to the very spirit and purpose of the conference.
It is unfortunate, although perhaps inevitable, that this incident and the subsequent walk-out of all Member States as well as other UN members, made the news headlines, overshadowing the consensual adoption of the outcome document. At the same time, I think that the very constructive and solid EU contribution through the preparatory phase of the conference should be fully acknowledged. This was particularly the case in relation to the drafting of the outcome document, in which the EU played a critical role. Despite the distractions to which I have referred, the fact that the final outcome document of the conference respects all the EU red lines represents a considerable achievement.
The outcome document fully respects the existing human rights framework, particularly with regard to freedom of expression, and complies with many of our demands, such as the need to avoid any reference to the defamation of religions and to refrain from any singling-out of Israel. In addition, the paragraph on remembering the Holocaust was maintained in the text.
We now need to reflect on the implications for the EU of both the conference itself and the outcome document. We will need, in particular, to define how we support implementation of the commitments which have been undertaken. The Council remains extremely concerned by the phenomena of racism and xenophobia, which we consider to be among our most important human rights challenges today.
I know that this Parliament fully shares these concerns and that you have been instrumental in helping create much of the legislative basis and the practical tools to help combat this scourge. Fighting racism and xenophobia is an ongoing process which requires both political will and practical measures, not least in the area of education. There is also a continuing need to enhance dialogue and mutual understanding and to promote tolerance.
Whilst there are signs that the EU's anti-discrimination legislation is having a positive impact, the overall global progress in the fight against these phenomena remains regrettably slow. In fact the trend in a number of countries is even negative. We have seen cases where the current economic crisis is starting to fuel racist and xenophobic intolerance across the world. Against the background of the economic crisis, strong anti-racism policies are more important than ever. Both within Europe and more widely, we are facing an upsurge in violent attacks targeting migrants, refugees and asylum-seekers, as well as minorities such as the Roma.
The EU has a strong acquis on the fight against racism and xenophobia. Both these phenomena are incompatible with the principles upon which the EU is founded. The EU has repeatedly rejected and condemned all manifestations of racism and will continue to do so. The EU, within the limits of the powers conferred on it by the Treaties, will continue to tackle racism and xenophobia, both within the Union itself and in the context of our external actions.
Internally, we have adopted legislation prohibiting direct and indirect discrimination, on the basis of racial or ethnic origin, at work, education and with regard to access to goods and services. Legislation also prohibits discrimination on other grounds, including religion, age, sexual orientation and disabilities, particularly in the workplace. The EU has also adopted legislation to ban hate speech from TV channels, as well as to criminalise 'publicly inciting to violence or hatred directed against a group of persons or a member of such a group defined by reference to race, colour, religion, descent or national or ethnic origin'. The same piece of legislation makes it a crime to publicly condone, deny or grossly trivialise crimes of genocide, crimes against humanity and war crimes.
Externally the EU regularly raises racism and xenophobia issues in its bilateral political and human rights dialogues with third countries such as Russia and China. We have also ensured that racism and xenophobia are mainstreamed into our cooperation strategies such as the European neighbourhood policy action plans. Much is happening within various multilateral fora. Within the OSCE framework, Member States coordinate their work so as to ensure that the commitments made by the 56 OSCE participating states in this area are respected and implemented. This is also the case within the Council of Europe and within the wider UN framework.
These examples demonstrate our collective commitment to work on this issue both internally and more widely with partners worldwide. The Durban Review Conference was part of those wider efforts. It was not easy and quite clearly was marred by those who thought to deviate the results of the conference for their own narrow political ends. But for all that, we should welcome the fact that, in the end, it has focused attention both on the continuing need to tackle racism and xenophobia and on the commitment which we have, and which is shared by very many others, to eradicating this scourge.
Madam President, ladies and gentlemen, I am pleased to have the opportunity to take part in this debate. The European Commission has followed closely the preparations for the Durban Conference and the search for a common European Union position on participation in this conference.
In this regard, we have taken into account the call by Parliament - by your Parliament - committing the European Union to active participation in the Durban Conference review in the framework of the resolution on the progress of the United Nations Human Rights Council - and especially the role of the Union - a resolution that you adopted on 19 January.
As you are aware, five Member States have decided against taking part in this conference. The Commission has decided to confirm its participation as an observer, as it shares the view of the majority of the Member States that the European Union's red lines have been retained in the conference document.
The final adopted document, which is the result of a compromise, is not an ideal text, but this document contains no defamation of an anti-Semitic character, no defamation of any specific country or region in the world, or of any religion.
The consensual adoption of the final document by 182 Member States of the United Nations confirms the commitment made by the international community to fight against racism and discrimination. This is in response to the deplorable attempts by some to manipulate the conference for anti-Semitic ends, attempts against which the European Commission has reacted strongly.
In any case, the events at the review conference in no way lessen the Commission's long-term commitment to do its utmost to fight against manifestations of racism and xenophobia in all their forms. The Commission remains determined to pursue its policies of fighting racism, xenophobia and anti-Semitism - both within and outside the European Union - to the full extent of the powers conferred on it by the Treaties.
I must say, Madam President, ladies and gentlemen, that I will personally monitor the Member States' implementation of the Framework Decision on Racism and Xenophobia very closely. I will undertake personally to monitor the transpositions of this framework decision, and I must stress that our Fundamental Rights Agency will henceforth also be a tool for us to observe all these phenomena, which call for a great degree of firmness on our part.
We can indeed hope that the next United Nations conference on racism will no longer be tainted by unacceptable speeches that are veritable incitements to hatred and racism. That said, it is also the case that the final compromise from the conference gives us a glimpse of a brighter future.
on behalf of the PPE-DE Group. - Madam President, Iranian President Ahmadinejad recently asserted at the UN Conference on Racism in Geneva that Israel is a racist country. It is tempting to dismiss him as a populist demagogue courting publicity, but he has in the past outrageously called for Israel to be wiped off the map, and Israel would undoubtedly be the first target for the nuclear weapon he so much wants to build. We should therefore see his intervention in the light of his implacable hostility towards the Jewish state, which is, quite rightly in my view, the EU's ally and strong partner.
Regarding the accusation of racism, it is hard to find a more ethnically diverse and less racist county than Israel, which includes Arab, Armenian, Druze and other minorities in its society. The image is still strong in my mind of the airlift of Ethiopian Jews to Israel in the 1980s.
Israel still of course maintains an open immigration policy based on its status as a home for the Jewish people the world over, but we should also consider the position of Israeli Arabs in society. They enjoy democratic rights and a standard of living that are rarely accorded by Arab countries to their own citizens. My suspicion is that Ahmadinejad is actually seeking to distract attention from the appalling and abhorrent human rights record of the Islamic Republic of Iran.
In Iran, journalists who dare criticise the regime are locked up, but Israel has a free press. In Iran, adulterers, homosexuals and juveniles are executed, including by stoning to death, while in Israel gays and lesbians have the full protection of the law. In Iran, minorities such as Christians and Bahá'ís are regularly persecuted, but in Israel minorities are valued and their rights safeguarded.
Yet still, despite all this evidence, many Members of this House would sooner criticise our democratic ally Israel, than denounce a barbaric and potentially catastrophic regime in Tehran.
Israel should know that it does have friends in this Parliament, friends like me who cherish human rights and reject fanaticism. Frankly, in my view, it is shameful that EU Member States sent delegations to Durban II, knowing full well that President Ahmadinejad would be present and come out with these outrageous comments.
There are some who regard the Durban Review Conference as a success. In fact, the final document respects the five red lines set out by the European Union and reflects a true global consensus, unlike the previous versions which led to so much and such intense debate.
However, unfortunately it is not this document that will remain engraved on the memories of those who, from around the world, attended the debates in Geneva. They will primarily remember the deep divisions caused by a conference dedicated to an issue of universal vocation, namely the fight against racism, and which grabbed the world's attention.
Europe has once again shown the fragility of European unity on the most politically polarising issues, as was definitely the case at this conference.
Nothing would have been more symbolically significant than the collective exodus from the conference hall of all the EU countries in response to the provocative and unacceptable proposals made by an Iranian president who, despite the change of tone in Washington, insists on putting his country on a collision course with the West. Regrettably, some European countries were not even in the conference hall to express their displeasure at a speech whose sole objective, as underlined by the UN Secretary-General, was to accuse, divide and even incite.
Union means strength, and the European Union, in presenting a divided front, showed weakness. The fight against racism and against the incitement of hate by President Ahmadinejad and others deserved better.
on behalf of the ALDE Group. - Madam President, I wish to begin by making a general remark. Countries are not racist: people are racist. There are many people in Iran, I am sure, who do not share the views of their President and I think it was in fact a missed opportunity that Europe was weak, silent, divided and absent and did not speak on behalf of those people in Iran and that it left the podium to the likes of Mr Ahmadinejad to speak his racist language.
I personally was against the boycott of the conference, but I think what was even worse is that there was no European strategy. Why was Europe divided? Why? I would like an explanation from the Council - and I have tabled an amendment to this effect to the Obiols i Germà report that we will be discussing later - why there was no European strategy? Why are 27 European countries unable to agree on a strategy? If and when the Lisbon Treaty comes into force, which is something that the Council has supported, then the 27 countries will have to make a stronger effort for a joint strategy.
Concerning the issue of the defamation of religion, I am extremely worried that it is a UN body that is able to adopt resolutions calling for a total ban on the defamation of religions or on offending religions. In the end, I understand that it has been watered down in the final resolution, but I still think it is worrying that something like this can come out of the UN. However, I also see the irony in the fact that in this House it is also still very difficult to even criticise - not offend, criticise - religions, and one main European religion in particular, and there is another amendment tabled by myself and my colleague Cappato to the Obiols i Germà report criticising the Vatican for its position on condoms in the fight against AIDS. Again, I would like to ask the Council to explain what has been done to get to a European strategy.
Madam President, I want to stress once again that the outcome document of the Durban Review Conference was adopted by consensus. Even though the text is not ideal, representing the result of complex negotiations, as far as the new position is concerned my understanding is that it is important to continue discussion of the new document and of often disputed issues such as racial discrimination, xenophobia, stigmatisation and stereotyping of people based on their religion or belief.
We should engage in further discussion in a non-confrontational manner, but with a strong reaction to unacceptable statements and attempts to use the Durban process for the expression of racist ideology. My firm belief is that, without a strong position of the European Union on protecting human rights and fighting against racism and xenophobia, the Durban process might take a wrong direction.
(FR) Madam President, what is obviously a pity is that the victims of racism and discrimination have not been the focus of the Durban Conference. This is of course because of the President of Iran's scandalous hijacking of the conference, which was - and I must voice my dismay at this - a trap into which several EU Member States fell. That is the problem.
Personally, I would like to thank the Member States of the European Union that nevertheless made and continue to make a commitment; we have conclusions that are wholly honourable, even if they are imperfect. I would also like to hear the Presidency speak about the efforts made or not made by the Member States to ensure that the European Union did not appear disorganised at this conference, a state of affairs that was particularly pitiful.
President-in-Office of the Council. - Madam President, the EU was also fully engaged throughout the run-up to the conference and actively contributed to the drafting of the outcome document, with a view to making it as balanced as possible and ensuring that it respected the existing human rights norms, notably with regard to the freedom of expression.
The EU also succeeded in ensuring that Israel was not singled out in the text. It was to a large extent due to the EU's unified efforts that in the end we produced a text respecting our red lines, and this independently of the fact that some EU Member States decided not to participate in their national capacity.
It should also be added that the countries that did not attend the conference did not prevent the European Union, as such, from speaking at the conference. The Presidency continued the internal coordination of the EU's participation, including the preparation of two statements on behalf of all the EU Member States which were delivered by Sweden, the incoming Presidency. The final statement was delivered on behalf of 22 states.
The EU will analyse, in the aftermath of Durban, how it will continue to support the Durban agenda. The fact that five Member States out of 27 decided in the end not to participate in the conference itself by no means puts into question the EU's commitment to the fight against racism and discrimination in the future. We have a solid acquis on these issues on which we will continue to build. As was rightly pointed out - and I take it as a kind of criticism - at the end of the preparations for the conference we were not really able to find a common ground. There was never any common ground, so there was never an EU position before the conference. It was decided by consensus that there were national positions, so the delegations left the room in their national capacities.
I repeat that the ministers discussed this issue at the last meeting and lessons will be learned. We will have to reflect and come back, because the EU did not take the 'heroic' path at this conference. That must be noted.
I am grateful for all your speeches. Last Monday, Commissioner Ferrero-Waldner received a letter from Mrs Pillay, the United Nations' High Commissioner for Human Rights, which was also sent to all of the Union's foreign ministers.
In this letter, Mrs Pillay recalled what she had already said in Brussels on 8 October, in a conference jointly organised by the European Parliament on the protection of human rights activists. Mrs Pillay considers that it is important to restore a certain unity in relation to the protection and promotion of human rights in the world, especially in terms of the fight against racism. She invites all the Member States of the United Nations to join in implementing the United Nations programme to combat racism, especially as it is defined in the final document from the Durban Conference.
I think that the European Union must reflect on the response to be given to this invitation. In any case, the European Union has adopted a policy of actively fighting racism. The Union must remain vigilant and committed so that international efforts on this issue can remain demonstrably effective. I personally share the view expressed here: a Europe with a strategy and which did not act in a disorganised manner would surely have been able to take real advantage of this opportunity to express, with one voice, its opposition to unacceptable statements. Let this be a lesson to us. I am grateful to the Presidency for having said that this should serve as a lesson and that - fortified, I trust, by the ratification of the Treaty of Lisbon - we must be able to make the European Union's external human rights policy, and thus European action in multilateral bodies, more effective. I can only add my voice, on this issue, to the speeches made by a number of Members, to whom I am grateful. Once again, this must encourage us to reflect in order to prepare more effective strategies in the future.
The debate is closed.